Citation Nr: 1036334	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-24 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care 
System


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Bryan/LGH Medical Center on December 19, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960 and 
from March 1961 to August 1977. 
 
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 decision of the Department 
of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System 
in Lincoln, Nebraska, which denied the Veteran's claim for 
payment or reimbursement of the cost of unauthorized medical 
services provided to the Veteran by Bryan/LGH Medical Center on 
December 19, 2005.  The Veteran disagreed and perfected an 
appeal.
  

FINDINGS OF FACT

1. At the time the Veteran received treatment in December 2005, 
service connection was in effect for arteriosclerotic heart 
disease, evaluated as 30 percent disabling, and hypertensive 
vascular disease, evaluated as 10 percent disabling.  The Veteran 
did not participate in a rehabilitation program.

2.  The Veteran received medical care at or performed by the 
Emergency Room at Bryan/LGH Medical Center on December 19, 2005, 
for treatment and assessment of complaints of dizziness.

3.  The evidence does not reveal that VA approved a request for 
prior authorization for the medical services at Bryan/LGH Medical 
Center on December 19, 2005.

4.  The evidence reveals that the Veteran was enrolled in the VA 
health care system, but had not received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of emergency treatment by Bryan/LGH 
Medical Center on December 19, 2005.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses arising from emergency care provided at a non-VA 
facility on December 19, 2005, have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.123 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that on December 19, 2005, a 
Monday, he experienced several dizzy spells which, given his 
cardiovascular disabilities and his family history for strokes, 
greatly concerned him.  He states that he attempted to contact 
his VA physician and was told by an unidentified person at VA to 
seek treatment at Bryan/LGH Medical Center.  He seeks 
reimbursement of the medical expenses he incurred for the 
assessment of an inner ear infection he received in the emergency 
room.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that the provisions of the VCAA may not apply 
in cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to a 
particular claim].  This is because a request for reimbursement 
is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 
et seq. Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
The Veteran, however, was notified in a letter dated January 2006 
that VA would assist him in developing his claim for 
reimbursement by obtaining private medical records, employer 
records, federal, state or local government agency records, and 
by providing him with a medical examination if one was determined 
to be necessary to adjudicate his claim.  

The Board further observes that the Veteran's claim is based on 
facts that would not be changed by development of other records 
and the evidence could not be altered by the Veteran by obtaining 
further records; as discussed below, the Board finds that all 
relevant documents are in the Veteran's VA claims folder.  In 
essence, the record indicates that the Veteran's emergency room 
treatment was not related to a service-connected disability and 
further show that the Veteran had not sought treatment within the 
VA health system within the 24 months prior to December 19, 2005.  
Those facts, as discussed below, are dispositive.  For those 
reasons, the Board finds that the Veteran is not prejudiced by 
lack of notice or development of his claim.

The Board further observes that the Veteran elected in writing in 
his August 2006 VA Form-9 substantive appeal not to present 
testimony or evidence in support of his claim at a hearing before 
a Veterans Law Judge.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting 
the requirements of entitlement to payment or reimbursement for 
unauthorized medical expenses. Failure to satisfy any of the 
three criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  See Zimick v. West, 11 
Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 
539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  Specifically, there must be a showing that:

      (a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a 
total disability, permanent in nature, resulting 
from a service-connected disability, or

(4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 
C.F.R. § 17.47(i) (2008); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009); 
see also Zimick, supra.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  In other words, failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility. See 
Zimick, supra.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined that, 
based on sound medical judgment, a veteran: (a) Who received 
emergency hospital care could have been transferred from the non-
VA facility to a VA medical center for continuation of treatment 
for the disability, or (b) Who received emergency medical 
services, could have reported to a VA medical center for 
continuation of treatment for the disability. From that point on, 
no additional care in a non- VA facility will be approved for 
payment by VA. 38 C.F.R. § 17.121 (2009).

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-
related injury, the claimant has exhausted without 
success all claims and remedies reasonably available 
to the veteran or provider against a third party for 
payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (as has been discussed above, 38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-
connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.  See Melson, supra; compare Johnson, supra.  In 
other words, failure to satisfy any of the criteria precludes VA 
from paying unauthorized medical expenses incurred at a private 
facility.

Analysis

As indicated above, on December 19, 2005, the Veteran sought 
treatment for dizzy spells from private civilian healthcare 
providers after having attempted to contact VA medical providers.  
He contends that he was told by an unidentified VA employee to 
seek treatment at Bryan/LGH Medical Care; however he does not 
claim that he had authority to seek emergent care by VA 
officials, and there is no evidence of record to indicate such 
authorization was provided.  

The record indicates that the Veteran was service-connected for 
arteriosclerotic heart disease evaluated as 30 percent disabling 
and hypertensive vascular disease evaluated as 10 percent 
disabling on December 19, 2005, and there is evidence that he had 
been enrolled in the VA healthcare system on that date.  There 
is, however, no evidence that the Veteran received or sought 
treatment during the 24 month period prior to December 19, 2005.  

As indicated in the law and regulations section above, under 38 
U.S.C.A. § 1728, there is a three-prong test for meeting the 
requirements of entitlement to payment or reimbursement for 
unauthorized medical expenses and failure to satisfy any of the 
three criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  See Zimick v. West, 11 
Vet. App. at 49.  The first two criteria require that the 
healthcare service expenses sought to be reimbursed were for 
treatment of either "(1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability."  In this case, medical evidence 
shows the Veteran was diagnosed by the emergency room physician 
with a vertigo disorder.  The Veteran is not service-connected 
for vertigo, nor is there is competent evidence of record that 
the Veteran's vertigo condition was caused by or aggravated by 
either of his service-connected disabilities.  The Board observes 
that the failure to satisfy these criteria precludes VA from 
paying unauthorized medical expenses under § 1728.

In this regard, to the extent that the Veteran is claiming that 
his service-connected disabilities caused or aggravated his 
vertigo condition, the Board notes that there is nothing in the 
record to suggest he has the competence to provide such a medical 
opinion.  There is nothing that shows he has the training, 
education or experience to provide a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Thus, to the extent his implication is that his 
condition was aggravated or caused by his service-connected 
disabilities, it has not probative value.
  
The Board has also considered the Veteran's eligibility for 
reimbursement of unauthorized medical expenses under the 
Millennium Healthcare and Benefits Act.  As noted above, a 
veteran must satisfy all of the requirements including: "(e) 
[A]t the time the emergency treatment was furnished, the veteran 
was enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the furnishing of such emergency 
treatment."  

The Board has carefully reviewed the entire VA claims folder and 
finds that there is no evidence that the Veteran received medical 
services within the 24-month period preceding the December 19, 
2005, unauthorized private medical services.  As specified in the 
regulations, the provisions in 38 C.F.R. § 17.1002 are 
conjunctive, not disjunctive.  See Melson, supra; compare 
Johnson, supra.  In other words, failure to satisfy any of the 
criteria precludes VA from paying unauthorized medical expenses 
incurred at a private facility.

As noted above, under the Millennium Act, a veteran must 
also seek treatment at an emergency health care provider, 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to 
life or health.  In this case, the December 19, 2005, 
intake history provided by the Veteran to Bryan/LGH Medical 
Center at the time of his treatment shows that he told 
healthcare providers that he had had "intermittent 
dizziness over the last couple of weeks," and had had an 
"episode two weeks ago which caused him to pass out for a 
period of time."  Moreover, the history states that the 
Veteran reported having "multiple episodes" over the last 
"several days," and had had about three episodes a day.  
The evidence thus establishes that the Veteran's condition 
had occurred over a period of several days - as long as two 
weeks - and yet he had not sought to seek treatment for the 
condition.  Under the criteria of the Millennium Act, the 
Board does not find that the Veteran could reasonably 
expect that any delay he may have had in seeking treatment 
at a VA facility would have been hazardous to his life or 
health; he had been experiencing the condition for a period 
of time and did not seek it.  Additionally, there is 
nothing to show that he could not have sought treatment at 
a VA medical facility prior to December 19, 2005, after the 
vertigo condition first manifested.

For the reasons stated above, the Board finds that the Veteran is 
not entitled to reimbursement for unauthorized medical services 
provided by Bryan/LGH Medical Center on December 19, 2005, for 
treatment of a vertigo condition.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Bryan/LGH Medical Center, on December 19, 2005, is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


